Exhibit 10.3

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act - [ . . . *** . . .
] denotes omissions.


FIFTH ADDENDUM TO
MANUFACTURING SERVICES AGREEMENT


This Fifth Addendum to Manufacturing Services Agreement (the “Addendum”) is
entered into as of the date of the last signature set forth below (the “Addendum
Effective Date”) by and between Insulet Corporation (“Insulet”) and Flextronics
Marketing (L) Ltd. (“Flextronics”).
  
RECITALS


WHEREAS, Insulet and Flextronics entered into that certain Manufacturing
Services Agreement, dated as of 3 January 2007, pursuant to which Insulet
engaged Flextronics to perform Work (as amended, the “MSA”) and into which this
Addendum is incorporated; and
 
WHEREAS, Insulet now desires to engage Flextronics for additional Work pursuant
to the MSA
in connection with Insulet's EROS product and Flextronics desires to accept such
engagement.


NOW THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, Insulet and Flextronics hereby covenant and agree as
follows:


1.
Purchase. Insulet hereby authorizes Flextronics to purchase certain Pharmaworks
FFS Packaging Equipment for the manufacture of Insulet's EROS products ("EROS
Product'') in Gushu, China. Said equipment is listed on Schedule 1 (collectively
the "Equipment"). The cost of such Equipment which shall be paid by lnsulet to
Flextronics is set forth on Schedule 1 (the "Cost"). Insulet shall pay
Flextronics the Cost incurred by Flextronics upon the earlier of: (i)
notification by lnsulet to Flextronics of the cancellation or termination of the
Eros Product program, at which time payment in full of the Cost (less any
payments made in accordance with paragraph 2, excluding the finance charge
portions thereof) shall immediately be made to Flextronics; or (ii) in
accordance with the payment process in paragraph 2; or (iii) upon termination or
expiration of the MSA at which time payment in full of the Cost (less any
payments made in accordance with paragraph 2, excluding the finance charge
portions thereof) shall immediately be made to Flextronics.

2.
Payments. Insulet agrees to pay an amount per month for a period of six (6)
months in accordance with Schedule 2. Payments shall commence on the first day
of the month immediately following the date of the execution of this Agreement.
Payments will be made subject to terms in Sections 3.5 and 3.6 of the MSA.



3.
Miscellaneous. Except as set forth herein, this Addendum shall be governed by
all of the terms of the MSA. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the MSA. This Agreement may be
executed in counterparts. The parties agree that electronically transmitted and
reproduced signatures (including faxed pages, scanned copies of signatures and
email acknowledgements) constitute acceptable exchange of authentic consent to
the terms and conditions of this Agreement.



[SIGNATURE PAGE FOLLOWS]






















--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Addendum to be duly executed by
their duly authorized representatives as of the Addendum Effective Date.


Insulet Corporation
 
Flextronics Marketing (L) Ltd.
 
 
 
Signed: /s/ William Patrick Ryan
 
Signed: /s/ Manny Marimuthu
Print Name: William Patrick Ryan
 
Print Name: Manny Marimuthu
Title: COO
 
Title: Director
Date: July 15, 2014
 
Date: July 15, 2014




--------------------------------------------------------------------------------



Schedule 1 - Pharmaworks FFS Packaging Equipment Cost Summary
[ . . . *** . . . ]





--------------------------------------------------------------------------------



Schedule 2 - Pharmaworks FFS Packaging Equipment Payment Schedule
[ . . . *** . . . ]









